[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               June 14, 2005
                                No. 04-11405
                                                            THOMAS K. KAHN
                          ________________________               CLERK

                       D. C. Docket No. 03-00048 CR-J-S

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

ROSHANDA D. JOHNSON,

                                                        Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                 (June 14, 2005)

Before EDMONDSON, Chief Judge, BIRCH and COX, Circuit Judges.

PER CURIAM:

      Roshanda D. Johnson appeals her sentence for conspiracy to defraud the

Internal Revenue Service in violation of 18 U.S.C. § 286, and for transferring and
using the identification of another with the intent to commit an unlawful activity in

violation of 18 U.S.C. § 1028(a)(7), (b)(1)(D).        We vacate and remand for

resentencing.

      We find no error in the district court’s calculation of the sentence under the

Guidelines, except that the court erred in calculating the amount of loss by including

the amount of the tax refunds to which the taxpayers were legitimately entitled. The

district court did not err by including the refund Johnson received from her 1996 tax

return in the loss calculations. Nor did the court err in determining that Johnson’s

conduct involved more than minimal planning, and in applying the abuse of trust and

vulnerable victim enhancements.

      Under the Guidelines, the amount of loss does not have to be determined with

exact precision, and a court need only determine a reasonable estimation of the loss

given the available information. U.S.S.G. § 2F1.1, comment. (n.8) (1997). However,

the court provided no basis for why a reasonable estimation should include legitimate

tax refunds.    Accordingly, we vacate Johnson’s sentence and remand for

resentencing.

      Resentencing in this case must of necessity be consistent with the Supreme

Court’s decision in United States v. Booker, 125 S. Ct. 738 (2005). That being the

case, we need not address defendant’s argument that her original sentencing violated

                                          2
Booker. See United States v. Thompson, No. 04-2614 (8th Cir. April 14, 2005)

(stating that the court need not address a Booker issue where defendant’s sentence

was vacated and remanded for resentencing on other grounds).

      SENTENCE VACATED; REMANDED FOR RESENTENCING.




                                        3